Citation Nr: 1426871	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-49 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right knee disability, to include as secondary to a service- connected left knee disability.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1990 to September 1990 and from May 1995 to September 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Regional Office (RO), which denied the benefit sought.  In December 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in December 2010, and the Veteran filed a substantive appeal (via a Form 9, Appeal to the Board of Veteran's Appeals) in December 2010.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Informal Hearing Presentation was submitted referring to the evidence and argument detailed in VA Form 646 that is associated in the paper claims file.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issue on appeal.   Further, the Veterans Benefits Management Systems (VBMS) file does not contain any documents at this time. 

The issue of entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to a service-connected left knee disability is the subject of the remand section of this decision.  


FINDINGS OF FACT

1. A right knee disability was not shown in service or for many years thereafter and, there is no competent, probative evidence even suggesting that there exists a medical relationship, or nexus, between any such disability and in-service injury or disease.

2.  No relationship, direct or otherwise, between service-connected status post left anterior cruciate ligament reconstruction surgery with degenerative changes and a chronic right knee disability is demonstrated.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R.  §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistant Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the letter dated in August 2009 advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct and secondary basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the August 2009 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded two VA examinations in order to adjudicate his service connection claim.  In this regard, the Board notes that the VA examiners offered etiological opinions as to the claimed disability and based their conclusions on a review of the record, to include interviews with the Veteran and full examinations.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the instant claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Certain chronic diseases, including arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).      

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R.     § 3.310 .  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310  to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability. 38 C.F.R. § 3.310(b) .

A. Right Knee Disability

The Veteran contends that his right knee disability was caused or aggravated by his service-connected left knee disability.  In the alternative, he argues that it is related to a knee injury sustained during service.  

The service treatment records show complaints and treatments for a left knee disability including ACL surgery.  The Veteran has been service-connected for his left knee condition since September 2000.  The service treatment records do not contain any complaints, treatments, or findings related to a right knee injury with the exception of two records where the examiner erroneously marked the Veteran's left knee condition as his right knee condition in a temporary physical profile.  In August 1999, the Chronological Record of Medical Care erroneously noted right knee pain; however, the record also noted the ACL surgery that was performed on the Veteran's left knee.  Thus, his service treatment records and the Veteran's corroborating statements confirm that the Veteran did not have an in-service injury in his right knee, and all service treatment records referring to right knee pain was erroneously written to mean left knee pain.    

The post-service VA treatment records include the report of a July 2006 right knee      X-ray, which revealed well maintained right knee joint with some spurring or calcification adjacent to the right patellofemoral joint.  A July 2007 magnetic resonance imaging (MRI) study showed normal ACL, PCL, MCL, and LCL for the right knee.  An August 2009    X-ray revealed mild pointing of the tibial spines and mild degenerative change.  

The report of an October 2009 VA examination reflects that the Veteran reported that he had ACL surgery of the left knee in 1997.  In regards to his right knee, he reported no overt injury or trauma but that he developed right knee pain in 2008.  The Veteran stated that he would experience right knee pain when running, jumping or exercising but had no limitation on walking or standing.  The Veteran has not had any treatment or surgery for his right knee.  The examiner diagnosed the Veteran with degenerative joint disease and chondromalacia of the right knee.  Therefore, the examiner concluded that the Veteran's right knee condition is less likely as not cause by or the result of, or aggravated beyond natural progression of his left knee disability.  The examiner reasoned that the Veteran's right knee condition began 10 years after surgery of his left knee, or a decade after active duty service.  The examiner found no correlation between the knee joints and noted that the Veteran has a benign gait and did not require the use of a cane or crutch to walk.  The examiner noted that the Veteran's right knee condition is consistent with natural aging and was not secondary or caused by or the result of any other disease of the body.  

In December 2009, the Veteran's representative attached service treatment records to the Veteran's substantive appeal which included a physical profile in January 2009 for right knee pain and August 2009 noting right knee pain and requested service connection on a direct basis. 

In July 2013, the Veteran was provided another VA examination for his right knee condition.  The examiner provided a diagnosis of degenerative joint disease of the right knee.  However, the examiner opined that the claimed condition was less likely than not incurred in or caused by in-service injury, event, or illness.  The examiner reasoned that the even though the STRs indicated "right knee pain", the examiner concluded that the notes were erroneous written.  The examiner explained that the notation of the January 2009 and August 2009 physical profile were actually referring to left knee pain because the record noted ACL surgery that occurred on the Veteran's left knee.  Further, the Veteran denied any injury of the right knee at any point either during service or post-service.  

The VA examiner's comments are clearly consistent with, and based on full consideration of the evidence of record.  With respect to in-service medical records, the Veteran denies any injury or trauma of his right knee during service.  With regards to post-service medical records, the Veteran also denied any injury or trauma and noted that the onset of his right knee pain began 10 years after his ACL surgery in the left knee.  Moreover, the first medical evidence of a right knee disability was in 2006, approximately 16 years after the Veteran separated from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Given the explanation provided by the VA examiner, and the fact that the examiner clearly considered all relevant evidence and facts, the Board finds that the July 2013 VA examination report and the August 2009 VA examination report, with the examiner's comments on the erroneous service treatment records of a right knee condition, provides an adequate basis for consideration of issue of whether the Veteran's right knee disability began in service.  Significantly, the Veteran has also denied any injury or trauma to his right knee in service at both VA examinations in October 2009 and July 2013.  In short, there is simply is no competent, probative evidence to support a finding that there exists a medical relationship between the claimed right knee disability and the Veteran's service, as alleged.  

The Veteran's representative reference service treatment records document complaint of right knee pain in a physical profile dated as April 1991 and argued for service-connected on a direct basis.   The Board's review indicates that examination note cited is highly illegible in referencing the date, and the July 2013 VA examiner concluded that the examination note is actually dated April 1999.  The July 2013 examiner points out that this same physician, Dr. W.U., erroneously marked the Veteran's left knee condition as his right knee condition in two temporary profiles dated January 1999 and April 1999.  The examiner supported this conclusion based on the profile referring an ACL surgery that was performed on the Veteran's left knee.  Even assuming arguendo as alleged by the representative that the note was dated in April 1991, the Veteran's April 1995 service entrance examination was negative for any right knee condition and as such, the Veteran was found to be sound at service entrance in May 1995.  Moreover, the Veteran himself had denied any history of injury or trauma to the right knee either in-service or post-service.  Therefore, the evidence does not establish that the Veteran's right knee disability clearly and unmistakably pre-existed service and he is entitled to the presumption of soundness for any right knee disability.  38 U.S.C.A. § 1111.  

Furthermore, as for any direct assertions by the Veteran, and/or his representative that there exists a medical relationship between the Veteran's right knee disability and service, the Board finds that no such assertions provide persuasive evidence in support of either claim. In addition, the VA examiner in October 2009 concluded that it was less likely than not that the service-connected left knee disability had caused or aggravated the Veteran's right knee condition.  

The matter of the etiology of the complex medical disabilities here at issue is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the identified individuals is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which the claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions of medical nexus have minimal probative value. 

For all the foregoing reasons, the claim for service connection for right knee disability must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and probative evidence support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right knee disability, to include as secondary to a service-connected left knee disorder, is denied.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.  

The Veteran contends that his acid reflux and/or GERD condition was related to or aggravated by the medication Naprosyn and ibuprofen that he takes to treat his service-connected left knee disability.  In a December 2010 substantive appeal, the Veteran's representative has submitted an article suggesting that certain types of medications can cause GERD, including nonsteroidal anti-inflammatory drugs (NSAIDs) such as aspirin, Ibuprofen, and Naprosyn/naproxen.  A review of the Veteran's post-service treatment records Jackson VAMC reveal that the Veteran is prescribed Naproxen and Ibuprofen for his left knee disability.    

The Veteran was afforded VA examinations to assess the current nature and etiology of his GERD condition in October 2009 and July 2013.  However, both VA examiners concluded that the Veteran's medication is not the cause of his GERD condition without providing a rationale or any discussion of the articles submitted by the Veteran's representative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analyst that the Board can consider and weigh against contrary opinions").  According, the RO should forward the claims file to the examiner who evaluated the Veteran in July 2013 and completed the accompanying examination report for an addendum opinion.  The RO should only arrange for further examination of the Veteran if further examination of the Veteran is deemed necessary.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file, to include a copy of this 
remand, to the July 2013 VA examiner for an addendum opinion.  If the examiner who drafted the July 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed. 

Following a review of the claims file, the reviewing examiner is requested to provide an opinion with respect to the following questions: 

(a) Is it at least as likely as not (50 percent or greater
probability) that the Veteran's diagnosed GERD and hiatal hernia condition have its onset during his period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?

(b) Is it at least as likely as not that the Veteran's
diagnosed GERD and hiatal hernia condition were caused or aggravated by his service-connected left knee disability, to include medications used to treat the condition?  

The examiner should specifically address the Veteran's contention that his GERD condition is caused or aggravated by the medications used to treat his left knee condition, specifically ibuprofen and Naprosyn/naproxen.  In rendering the requested opinion, the examiner should specifically consider and discuss the Nexium Research article submitted by the Veteran's representative in December 2010, suggesting that certain medications can cause GERD, in particular anti-inflammatory drugs (NSAIDs) such as aspirin, ibuprofen, and naproxen.  

2. After completing the above, and any other 
development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


